COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Christian Sauder v. The State of Texas

Appellate case number:       01-19-00239-CR

Trial court case number:     16-CCR-187341

Trial court:                 County Court at Law No. 1 of Fort Bend County

       Appellant, Christian Sauder, has filed two motions to extend time to file his brief.
Prior to ruling on appellant’s motions, appellant filed his brief. Accordingly, we dismiss
as moot appellant’s motions to extend time.

        Appellant has also filed a motion to supplement the clerk’s record. Texas Rule of
Appellate Procedure 34.5 provides, “If a relevant item has been omitted from the clerk’s
record, the trial court, the appellate court, or any party may by letter direct the trial court
clerk to prepare, certify, and file in the appellate court a supplement containing the omitted
item.” TEX. R. APP. P. 34.5(c)(1). Appellant filed his brief contemporaneously with his
motion to supplement the clerk’s record, and appellant’s motion does not indicate whether
he needed the supplemental records for his brief. We believe it is more prudent for
appellant’s counsel to request the supplemental clerk’s record to ensure any relevant
omitted items are included in any supplement clerk’s record. Accordingly, we deny
appellant’s motion to supplement the record.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: ___January 28, 2020__